Nathaniel T. Helman, J.
This is a motion by defendant United Parcel Service, Inc., to dismiss the action as against it on the ground that the action is time-barred. The issue to be determined here is whether this action was commenced within the period of three years after the happening of the alleged accident on February 24, 1960. Concededly, the summons and complaint were served on February 25, 1963. Under the provisions of section 20 of the General Construction Law, the date from which any reckoning of time is made is excluded in making computation. Thus, the date of injury, February 24, 1960, was excluded and the three-year period began to run on February 25, 1960, expiring on February 24, 1963, which became the last day. February 24, 1963 fell on a Sunday. Section 25-a of the General Construction Law provides that any act which is required to be done within a period ending on a Sunday, may be done on the next succeeding business day. The expiration date of the three-year period thus became February 25, 1963. The summons and complaint having been served on February 25,1963, the motion will be denied (Aposporos v. City of Poughkeepsie, 37 Misc 2d 56).